IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                          January 2, 2008
                                     No. 06-41350
                                   Summary Calendar                   Charles R. Fulbruge III
                                                                              Clerk

UNITED STATES OF AMERICA

                                                  Plaintiff-Appellee

v.

JORGE LUIS SALAZAR

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                            USDC No. 5:05-CR-1978-2


Before WIENER, GARZA, and BENAVIDES, Circuit Judges.
PER CURIAM:*
       Defendant-Appellant Jorge Luis Salazar appeals the sentence imposed
following his guilty-plea conviction for conspiracy to possess with intent to
distribute 500 grams or more of cocaine and 100 kilograms or more of marijuana,
in violation of 21 U.S.C. §§ 846, 841(a)(1) and (b)(1)(B), and possession of a
firearm in furtherance of a drug trafficking offense, in violation of 18 U.S.C. §§
924(c) and 2. Salazar contends that the district court clearly erred in denying
him a minor role adjustment to his offense level.

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                 No. 06-41350

      The record demonstrates that Salazar not only took care of the house
where the drugs and firearms were kept, but also assisted others in weighing
and packaging the drugs for distribution. Even though Salazar’s role might have
been only one part of the distribution scheme, his participation was clearly
“coextensive with the conduct for which he was held accountable,” United States
v. Garcia, 242 F.3d 593, 598-99 (5th Cir. 2001), and not merely peripheral to the
advancement of the illicit activity, United States v. Miranda, 248 F.3d 434,
446-47 (5th Cir. 2001).
      Salazar’s conviction and sentence are
AFFIRMED.




                                       2